DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 17 June 2021 has been entered.
Status of the Claims
Claims 1-11 are pending in the present application, with claims 1 and 6 being independent. Claims 1-10 have been amended.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 November 2019; 10 January 2020, 21 February 2020, 17 March 2020, 08 December 2020, 17 June 2021 have been considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 8, filed 17 June 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-11, along with accompanying amendments received on the same date, have been fully considered and are partially persuasive. Accordingly, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1, 3-6, and 8-11 has been withdrawn, while the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 2 and 7 has been maintained. 
Claim 2 recites “extracting the position data from the real labeling data of the obstacle, and adjusting the position of the obstacle; and creating the additional traffic simulation data using 
	Claim 7 recites substantially similar subject matter as to that of claim 2 and is therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 2.
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the arguments do not apply to the current combination of references being used in the rejection. As noted by the applicant on page 8 of their arguments, the previous combination of references does not teach the newly amended portion of the independent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the creating the additional traffic simulation data by adjusting the real labeling data of the obstacle and using the adjusted real labeling data of the obstacle comprises: extracting the position data from the real labeling data of the obstacle, and adjusting the position of the obstacle; and creating the additional traffic simulation data using the adjusted position." It is not immediately clear using either the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure if the extracted position data is being used to adjust the position of the of the obstacle to create the additional traffic simulation data. If it is being used, then it would be unclear as to how the position is being adjusted, as it would appear in claim 1 that the obstacle is located at the position – and thus in claim 2 the obstacle would be adjusted to remain the same position. If it is not being used, then the relationship between the extraction and the adjustment is unclear (e.g., is the position data updated based on the adjustment?). The examiner respectfully requests the applicant clarify the scope of the aforementioned limitation.
	Claim 7 recites substantially similar subject matter as to that of claim 2 and is therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwimmer (US PG Publication 2017/0092000) in view of Zeng (US PG Publication .
Regarding claim 1, Schwimmer teaches a traffic simulation method (see for instance, abstract), the method comprising: 
acquiring a point cloud based on a plurality of frames, wherein the point cloud comprises a plurality of obstacles labeled with real labeling data (Those skilled in the art recognize that, in other embodiments, a plurality of different real objects 203 may simultaneously be captured by the 3D camera 201 and identified accordingly…the set of virtual objects 204 available for the virtual environment, a corresponding set of 3D virtual models is provided within the system…set of 3D virtual models may be provided from a variety of different sources including, but not limited to, a virtual simulation environment, a CAD library, a CAD software connected to the virtual simulation environment, by point cloud scans, by 2D image scans, mechanical scans, manual scans and other sources, see paragraph 28. At least one real object is identified from the captured image and is linked to its corresponding virtual object, see for instance, paragraphs 38-40), and the real labeling data of the obstacle comprises position data and an obstacle type, wherein the position data comprises absolute coordinates of the obstacle, wherein the absolute coordinates of the obstacle are based on relative coordinates of the obstacle with respect to the absolute coordinates of an acquisition vehicle; 
dividing the point cloud into a plurality of regions, wherein each of the regions comprises at least one obstacle; and 
creating addition traffic simulation data by adjusting the real labeling data of the obstacle in the preset region and using the adjusted real labeling data of the obstacle (The linked virtual object is positioned, by using the extracted location data, at a specific virtual position and at a specific virtual orientation in the virtual scene reflecting the specific position and the specific orientation of the corresponding real object in the real scene, see for instance, paragraphs 40 and 41. The position and the orientation of the identified real object is varied, and the 
Schwimmer does not appear to teach that the point could is divided into a plurality of regions, each of which comprise at least one obstacle, that the simulation is a traffic simulation, or that the real labeling data of the obstacle comprises position data and an obstacle type, wherein the position data comprises absolute coordinates of the obstacle, wherein the absolute coordinates of the obstacle are based on relative coordinates of the obstacle with respect to the absolute coordinates of an acquisition vehicle.
In the same art of obstacle detection, Zeng teaches that point cloud is divided into a plurality of regions (see for instance, paragraphs 19-23 and fig. 4). Zeng further teaches that stationary objects and dynamic objects, which are moving, such as other vehicles, pedestrians, and animals are detected and tracked, see for instance abstract. The points may be represented by the laser rangefinder…can be easily be converted to point data relative to a local coordinate frame attached to the vehicle, see paragraph 20. 
It would have been obvious to one of ordinary skill in the art having the teachings of Schwimmer and Zeng in front of them before the effective filing date of the claimed invention to incorporate dividing a point cloud into regions as taught by Zeng into Schwimmer’s virtual simulation system, as incorporating regions containing obstacles, such as described by Zeng was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Schwimmer. 

The motivation for combining Schwimmer with Zeng would have been to improve the user experience, map stationary and dynamic objects near the vehicle; and to increase system and design flexibility, see for instance, Zeng, paragraphs 6 and 19.
Schwimmer in view of Zeng do not appear to teach that the real labeling data of the obstacle comprises position data and an obstacle type, wherein the position data comprises absolute coordinates of the obstacle, wherein the absolute coordinates of the obstacle are based on relative coordinates of the obstacle with respect to the absolute coordinates of an acquisition vehicle.
In the same art of object/obstacle detection, Kentley teaches that object data associated with an object (e.g., an automobile) disposed in the environment may be calculated. Object data may include but is not limited to data representing object location in the environment, an object track associated with the object ( e.g., static for a non-moving object and dynamic for an object in motion), and an object classification (e.g., a label) associated with the object (e.g., pedestrian, dog, cat, bicycle, motorcycle, automobile, truck, etc.), see for instance, paragraph 64. One or more types of data associated with an object, including but not limited to data representing object location in the environment, data representing an object track, and data representing an object classification, see for instance, paragraph 64. The planner system may use the data representing the location of the object to determine a coordinate of the object (e.g., a coordinate relative to autonomous vehicle), see paragraph 97. Coordinates can have a relative 
It would have been obvious to one of ordinary skill in the art having the teachings of Schwimmer, Zeng, and Kentley in front of them before the effective filing date of the claimed invention to incorporate object data as taught by Kentley into Schwimmer’s virtual simulation system, as incorporating object data, such as described by Kentley was well known at the time of 
The modification of Schwimmer in view of Zeng with Kentley would have explicitly allowed the real labeling data of the obstacle comprises position data and an obstacle type, wherein the position data comprises coordinates of the obstacle, wherein the coordinates of the obstacle are based on relative coordinates of the obstacle with respect to the absolute coordinates of an acquisition vehicle.
The motivation for combining Schwimmer and Zeng with Kentley would have been to improve user safety and to increase system and design flexibility, see for instance, Kentley, paragraph 5.
It is not immediately apparent if Schwimmer in view of Zeng in further view of Kentley teach that the position coordinates are absolute position coordinates. do not appear to teach that the real labeling data of the obstacle comprises position data and an obstacle type, wherein the position data comprises absolute coordinates of the obstacle, wherein the absolute coordinates of the obstacle are based on relative coordinates of the obstacle with respect to the absolute coordinates of an acquisition vehicle.
In the same art of object/obstacle detection, Tsushima teaches that if positions indicated in the vehicle data and the sensor data are relative positions, the calculation unit converts the positions indicated in the vehicle data and the sensor data to absolute coordinates, see paragraph 80.
It would have been obvious to one of ordinary skill in the art having the teachings of Schwimmer, Zeng, Kentley, Tsushima in front of them before the effective filing date of the claimed invention to incorporate coordinate conversion as taught by Tsushima into Schwimmer’s virtual simulation system, as converting relative positions to absolute positions, such as described by Tsushima was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Schwimmer, Zeng, and Kentley. 

The motivation for combining Schwimmer, Zeng, and Kentley with Tsushima would have been to use known conversion methods, convert object data to the same coordinate system, and increase system and design flexibility.
Regarding claim 2, Schwimmer in view of Zeng in further view of Kentley further in view of Tsushima teach the traffic simulation method of claim 1 and further teach wherein the creating the additional traffic simulation data by adjusting the real labeling data of the obstacle and using the adjusted real labeling data of the obstacle comprises: extracting the position data from the real labeling data of the obstacle, and adjusting the position of the obstacle (The position data of the obstacle is extracted and the position of the obstacle is adjusted, see for instance, Schwimmer, paragraphs 31 and 41, Zeng, paragraph 23, and Kentley, paragraphs 65-70, and 76); and 
creating the additional traffic simulation data using the adjusted position (The linked virtual object is positioned, by using the extracted location data, at a specific virtual position and at a specific virtual orientation in the virtual scene reflecting the specific position and the specific orientation of the corresponding real object in the real scene, see for instance, Schwimmer paragraphs 40 and 41. The position and the orientation of the identified real object is varied, and the corresponding linked virtual object is positioned with a position and an orientation to reflect these variations by repeating acts 420, 435, and 440 accordingly…a dynamic update may advantageously be provided…any movement of the real object in the real scene may influence the position and the orientation of the virtual object in the virtual scene so that, in a connected system, movements between real objects and virtual objects are synchronized, also in real time,  The motivation to combine Schwimmer, Zeng, Kentley, and Tsushima is the same as that which was set forth with respect to claim 1.
Regarding claim 5, Schwimmer in view of Zeng in further view of Kentley further in view of Tsushima teach the traffic simulation method of claim 1 and further teach wherein the creating the additional traffic simulation data by adjusting the real labeling data of the obstacle and using the adjusted real labeling data of the obstacle comprises: extracting the obstacle type from the real labeling data of the obstacle (Object data includes the object classification/type, see for instance, Kentley, paragraphs, 64 and 111. By extracting location data on the position and orientation of the real object in the real scene, the virtual object is calibrated according to the real object so that the virtual object is positioned in a virtual position and virtual orientation that reflect the real position and real orientation of the corresponding real object in the real scene, see Schwimmer, paragraph 31), and 
adjusting an orientation of the obstacle according to the obstacle type; and creating the additional traffic simulation data using the adjusted orientation of the obstacle (The linked virtual object is positioned, by using the extracted location data, at a specific virtual position and at a specific virtual orientation in the virtual scene reflecting the specific position and the specific orientation of the corresponding real object in the real scene, see for instance, Schwimmer paragraphs 40 and 41. The position and the orientation of the identified real object is varied, and the corresponding linked virtual object is positioned with a position and an orientation to reflect these variations by repeating acts 420, 435, and 440 accordingly…a dynamic update may advantageously be provided…any movement of the real object in the real scene may influence the position and the orientation of the virtual object in the virtual scene so that, in a connected system, movements between real objects and virtual objects are synchronized, also in real time, see Schwimmer paragraph 42. Stationary objects and dynamic objects, which are 
Regarding claim 6, claim 6 is the device claim of the method claim 1 and is accordingly rejected using substantially similar rationale as to that of claim 1. In addition, Schwimmer in view of Zeng teach a device comprising one or more processors; and a storage device configured to store one or more programs, that, when executed by the one or more processors, cause the one or more processors to perform actions (see for instance, Schwimmer, paragraphs 19-21, 43 and Zeng, paragraphs 21 and 22).
Regarding claim 7, claim 7 is the device claim of the method claim 2 and is accordingly rejected using substantially similar rationale as to that of claim 2.
Regarding claim 10, claim 10 is the device claim of the method claim 5 and is accordingly rejected using substantially similar rationale as to that of claim 5.
Regarding claim 11, Schwimmer in view of Zeng further teach a non-transitory computer readable storage medium, in which a computer program is stored, wherein the program, when executed by a processor, causes the processor to implement the method of claim 1 (see for instance, Schwimmer, paragraphs 20 and 43 and Zeng, paragraphs 21 and 22). The motivation to combine Schwimmer and Zeng is the same as that which was set forth in claim 1.
Allowable Subject Matter
Claims 3, 4, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Publication 2019/0265040 to Takano et al. teaches the position estimation unit assumes that the position on the two-dimensional map of the vehicle 1 is the tentative position, and converts the relative position of the target indicated by the selected target position data to an absolute position on the two-dimensional map, see paragraph 56.
US PG Publication 2012/0053755 to Takagi teaches the signal processing ECU converts a relative position (distance and direction relative to the own vehicle) of the forward object determined on the basis of the information acquired from the laser radar at step S10 into a position in the absolute coordinate system. More specifically, a position of the forward object in the absolute coordinate system can be obtained by rotating a relative coordinate system with its origin at a current point of the own vehicle (particularly, the laser radar) so that a forward direction in the relative coordinate system coincides with the traveling direction (the yaw angle) of the own vehicle in the absolute coordinate system and converting the two-dimensional coordinates in forward and vehicle-width directions into coordinates in the absolute coordinate system (i.e., coordinate transformation from the relative coordinate system to the absolute coordinate system), see paragraph 57.
US Patent 5,633,946 to Lachinski et al. teaches that once an absolute position for each GPS reading is determined, the recorded relative position data from the INS 28 can be converted into absolute spatial position data in terms of latitude, longitude and elevation. These absolute positions are then combined with the recorded pitch, roll and yaw of the vehicle to form a completed data file of accurate six-dimensional spatial positions which can be referenced by date, SMPTE time code, GMT and run. During this processing, the INS position data is corrected when discrepancies exist between the position data provided by the INS 28 and that provided by the GPS receiver 24. When this occurs, the position data provided by the INS 28 is corrected by prorating the error found in speed and direction at the discrepant point back through the records to the previous GPS positional reading, see for instance, column 9, lines 61-67 and column 10, lines 1-8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL J COBB/Primary Examiner, Art Unit 2613